DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/29/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 18-26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderson et al (WO 2015/124951 A1).
Regarding claims 18-20 and 22-26, Sanderson teaches a coated glazing comprising a transparent glass substrate, wherein a surface of the substrate is directly or indirectly coated with at least one layer based on a transparent conductive coating (TCC) and/or at least one layer based on a material with a refractive index of at least 1.75; wherein the least one layer based on a material with a refractive index of at least 1.75 comprises SnO2 (i.e., a metal oxide) and is direct contact with the glass substrate; and wherein a layer based on an oxide of a metalloid comprises SiO2 or silicon oxynitride and may be in direct contact with the least one layer based on a material with a refractive index of at least 1.75 (i.e., metal oxide layer); wherein the transparent conductive coating (TCC) (i.e., further layer)comprises a TCO such as fluorine doped tin oxide (SnO2:F) and be in direct contact with the layer based on an oxide of a metal or of a metalloid; wherein the coated glazing may further comprise one or more additional layers (i.e., an outermost layer) (abstract; page 5, lines 5-15; page 7, lines 6-11; page 8, lines 4-31).
Sanderson further teaches the surface has a roughness or an arithmetical mean height of the surface value, Sa, of at least 0.6 nm and at most 25 nm; wherein rougher surfaces affect device performance (page 6, lines 4-10); so it would have been obvious to one of ordinary skill in the art at the time of invention that the individual layers should have similar roughness to optimize device performance. Furthermore, Sanderson teaches preferably said glazing exhibits a haze of at least 0.4 % but preferably at most 4.0 % (page 6, lines 25-30). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sanderson, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). In addition, the test methods ISO 25-178-2:2012 and ASTM D1003 – 13 are known test methods that do not further add structure to the claims.  
Regarding claim 21, Sanderson teaches the at least one layer based on a material with a refractive index of at least 1.75 (I.e., metal oxide layer) has a thickness of at least 10 nm, more preferably at least 50 nm (page 7 , lines 28-31) which would have suggested or otherwise rendered obvious the range of the instant claim.
Regarding claim 32, Sanderson teaches a coated glazing comprising a transparent glass substrate, wherein a surface of the substrate is directly or indirectly coated with at least one layer based on a transparent conductive coating (TCC) and/or at least one layer based on a material with a refractive index of at least 1.75; wherein the least one layer based on a material with a refractive index of at least 1.75 comprises SnO2 (i.e., a metal oxide) and is direct contact with the glass substrate; wherein the transparent conductive coating (TCC) (i.e., further layer) comprises a TCO such as fluorine doped tin oxide (SnO2:F) and be in direct contact with the least one layer based on a material with a refractive index of at least 1.75; wherein the coated glazing may further comprise one or more additional layers (i.e., an outermost layer) (abstract; page 5, lines 5-15; page 7, lines 6-11; page 8, lines 4-31).
Sanderson further teaches the surface has a roughness or an arithmetical mean height of the surface value, Sa, of at least 0.6 nm and at most 25 nm; wherein rougher surfaces affect device performance (page 6, lines 4-10); so it would have been obvious to one of ordinary skill in the art at the time of invention that the individual layers should have similar roughness to optimize device performance. Furthermore, Sanderson teaches preferably said glazing exhibits a haze of at least 0.4 % but preferably at most 4.0 % (page 6, lines 25-30). These ranges substantially over lap that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sanderson, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). In addition, the test methods ISO 25-178-2:2012 and ASTM D1003 – 13 are known test methods that do not further add structure to the claims.  

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bamber et al (WO 2015/150820 A1).
Bamber teaches a coated glazing consisting of the following layers: a transparent glass substrate (e.g., clear glass ply), and a base layer based on an oxide of a metal or based on an oxide of a metalloid, wherein said base layer comprises a surface that has an arithmetical mean height of the surface value, Sa, of less than 15 nm, preferably less than 5 nm (abstract; page 3, lines 15-21; page 10, lines 10-16; fig 1). This range substantially over laps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sanderson, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05). In addition, the test methods ISO 25-178-2:2012 is a known test method that does not further add structure to the claims. 


Response to Arguments
Applicant's arguments filed 3/29/22 have been fully considered but they are not persuasive.
In response to applicant's argument that Sanderson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sanderson is direct to coated glazings (abstract) as is that of the instant invention.
Applicant further contends that Sanderson does not teach the Sa roughness of the instant claims and that one of ordinary skill in the art at the time of invention to smooth the roughened surface of the substrate. This is not persuasive. 
Sanderson teaches its coated glazing exhibits light scattering such that its use in LEDs and OLEDs can afford improved light extraction; the coated glazings are also applicable to PV modules in order to promote the trapping of light to boost efficiency; and light scattering properties of the coated glazings can additionally be exploited in horticultural applications. Sanderson further teaches Sa gives an indication of the roughness of a surface; wherein a rougher surface leads to a glazing that exhibits more light scattering and is therefore useful in a number of applications; however, the rougher a surface is, the more challenging it is to deposit layers in order to provide a working PV, LED or OLED device, since a rougher surface is more likely to cause electrical shorts, which affect device performance (page 5, lines 16-21; page 6, lines 4-14). In addition, Sanderson further teaches the surface has a roughness or an arithmetical mean height of the surface value, Sa, of at least 0.6 nm and at most 25 nm; wherein rougher surfaces affect device performance (page 6, lines 4-10); so it would have been obvious to one of ordinary skill in the art at the time of invention that the individual layers should have similar roughness to optimize device performance.
Therefore, the Examiner contends that Sanderson teaches a roughness of a surface both affects its scattering properties as well as the ability to deposit other layers to the surface; and its embodiments comprise multiple layers (page 5, lines 5-21; page 6, lines 4-14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the surface of layers to optimize the ability of coated glazing to improved light extraction, promote the trapping of light to boost efficiency, and the ability to deposit other layers or, overall device performance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783